DETAILED ACTION
The response filed 9/29/22 is entered. Claims 1, 11, and 13 are amended. Claims 14-16 are new. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
Response to Arguments
Applicant's arguments filed on 9/29/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Objections
Claims 13 and 16 are objected to because of the following informalities: 
Claim 13 recites the limitation "the reflection film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed “the reflection film” refers to “a reflective film” of claim 1. As such, “the reflection film” should recite “the reflective film”.
Claim 16 recites the limitation "a reflection film" in line 2.  It is assumed “a reflection film” refers to “a reflective film” of claim 1. As such, “a reflection film” should recite “the reflective film”.
Claim 16 recites the limitation "a transparent electrode" in lines 2-3. It is unclear if the “a transparent electrode” is supposed to depend from claim 13 and recite “the transparent electrode” or if “a transparent electrode” is meant to be a new element depending from claim 1.
 Appropriate correction is required.
Claim Rejections -35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa, US-20100039796, in view of Kajimoto, US-20130038640, in view of Liao, US-20050029933, and in further view of Okuyama, US-20020018295.
In regards to claim 1, Mukawa discloses an image display device (Par. 0002 image display apparatus) comprising: a first self-luminous display element that self-emits an image of first color light having a peak in a first color region (Fig. 9, 511R red light emitting panel, which has a peak wavelength in the red color region; Par. 0053 OLED light emitting panel); a second self-luminous display element that self-emits an image of second color light having a peak in a second color region (Mukawa Fig. 9, 511B blue light emitting panel, which has a peak wavelength in the blue color region; Par. 0053 OLED light emitting panel); a third self-luminous display element that self-emits an image of third color light having a peak in a third color region (Mukawa Fig. 9, 511G green light emitting panel, which has a peak wavelength in the green color region; Par. 0053 OLED light emitting panel); and a prism including a dichroic mirror that synthesizes three colors of the first color light emitted from the first self-luminous display element, the second color light emitted from the second self-luminous display element, and the third color light emitted from the third self-luminous display element (Fig. 9, 503 dichroic prism; Par. 0161 combining the light from the red, green, and blue light emitting panels).
Mukawa does not disclose expressly prism adhesive layers for bonding the respective self-luminous display elements to respective surfaces of the prism, wherein the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element each include a support substrate, a reflective film that is disposed between the support substrate and the prism, a light-emitting layer that is disposed between the reflective film and the prism, a semireflective semitransmissive electrode that is disposed between the light-emitting layer and the prism, and a coloring layer that is disposed between the semireflective semitransmissive electrode and the prism, and the first color light, the second color light, and the third color light are extracted from the semireflective semitransmissive electrode side, the first self-luminous display element includes a first functional layer including the light-emitting layer and a first substrate portion including the reflective film, the second self-luminous display element includes a second functional layer including the light-emitting layer and a second substrate portion including the reflective film, and the third self-luminous display element includes a third functional layer including the light-emitting layer and a third substrate portion including the reflective film, the first substrate portion, the second substrate portion, and the third substrate portion have a same configuration in thickness directions thereof, and the first functional layer, the second functional layer, and the third functional layer each have a mutually different film thickness.
Kajimoto discloses a structure of OLEDs comprising the first self-luminous display element (Fig. 1, 2 red OLED element), the second self-luminous display element (Fig. 1, 4 blue OLED element), and the third self-luminous display element (Fig. 1, 3 green OLED element) each include a support substrate (Fig. 1, 10 substrate), a reflective film that is disposed on top of the support substrate (Fig. 1, 20 reflecting electrode), a light-emitting layer that is disposed on top of the reflective film (Fig. 1, 40R, 40B, and 40G emission layer), and a semireflective semitransmissive electrode that is disposed on top of the light-emitting layer (Fig. 1, 60R, 60B, 60G transparent electrode; Par. 0031 top light extraction OLED; Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), and the first color light, the second color light, and the third color light are extracted from the semireflective semitransmissive electrode side (Fig. 1, 60R, 60B, 60G transparent electrode; Par. 0031 top light extraction OLED; Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), the first self-luminous display element includes a first functional layer including the light-emitting layer and a first substrate portion including the reflective film (Fig. 1, 70R out-coupling layer + 50R charge transport layer + 30R hole transport layer), the second self-luminous display element includes a second functional layer including the light-emitting layer and a second substrate portion including the reflective film (Fig. 1, 70B out-coupling layer + 50B charge transport layer + 30B hole transport layer), and the third self-luminous display element includes a third functional layer including the light-emitting layer and a third substrate portion including the reflective film (Fig. 1, 70G out-coupling layer + 50G charge transport layer + 30G hole transport layer), the first substrate portion, the second substrate portion, and the third substrate portion have a same configuration in thickness directions thereof (Fig. 1, 10 substrate), and the first functional layer (Fig. 1, 70R out-coupling layer + 50R charge transport layer + 30R hole transport layer), the second functional layer (Fig. 1, 70B out-coupling layer + 50B charge transport layer + 30B hole transport layer), and the third functional layer (Fig. 1, 70G out-coupling layer + 50G charge transport layer + 30G hole transport layer) each have a mutually different film thickness (Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the OLED pixels of Mukawa can be designed in the manner of Kajimoto. The motivation for doing so would have been to suppress SP loss and improve luminance efficiency (Kajimoto Par. 0009).
Mukawa and Kajimoto do not disclose expressly prism adhesive layers for bonding the respective self-luminous display elements to respective surfaces of the prism; a reflective film that is disposed between the support substrate and the prism, a light-emitting layer that is disposed between the reflective film and the prism, a semireflective semitransmissive electrode that is disposed between the light-emitting layer and the prism, and a coloring layer that is disposed between the semireflective semitransmissive electrode and the prism.
Liao discloses an OLED device (Fig. 1, 100 OLED device) comprising EL units (Fig. 1, 123 EL unit emitting 129 green light, 122 EL unit emitting 128 red light, and 121 EL unit emitting 127 blue light; Par. 0045 EL units emitting light of each color), wherein each EL unit has a coloring layer of the same color on the light emission side (Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers).
Before the effective filing date of the claimed invention, it would have been obvious that each color OLED of Mukawa and Kajimoto can include a same color filter, i.e. coloring layer on the light emission side as Liao discloses. The motivation for doing so would have been to provide an improved color gamut and a narrow emission spectrum for improved contrast (Liao Par. 0058).
Mukawa, Kajimoto, and Liao do not disclose expressly prism adhesive layers for bonding the respective self-luminous display elements to respective surfaces of the prism; a reflective film that is disposed between the support substrate and the prism, a light-emitting layer that is disposed between the reflective film and the prism, a semireflective semitransmissive electrode that is disposed between the light-emitting layer and the prism, and a coloring layer that is disposed between the semireflective semitransmissive electrode and the prism.
Okuyama discloses a prism adhesive layer for bonding the respective display elements to a surface of a prism (Fig. 1, display panel 5 adhered to prism 4; Par. 0037 display panel 5 adhered to prism 4). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the OLED display panels of Mukawa, Kajimoto, and Liao can be adhered to the surface of the prism in the manner of Okuyama, which provides a reflective film that is disposed between the support substrate and the prism, a light-emitting layer that is disposed between the reflective film and the prism, a semireflective semitransmissive electrode that is disposed between the light-emitting layer and the prism, and a coloring layer that is disposed between the semireflective semitransmissive electrode and the prism. The motivation for doing so would have been to for stability (Okuyama Par. 0037).
Therefore, it would have been obvious to combine Kajimoto, Liao, and Okuyama with Mukawa to obtain the invention of claim 1.
In regards to claim 2, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose each of the reflective films in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, 20 reflecting electrode).
In regards to claim 3, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the first substrate portion, the second substrate portion, and the third substrate portion each include a transparent electrode, and each of the transparent electrodes in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, electrode of 20 reflecting electrode).
In regards to claim 4, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the first substrate portion, the second substrate portion, and the third substrate portion each include an optical adjustment layer, and each of the optical adjustment layers in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, 70R, 70B, 70G out-coupling layer, i.e. optical adjustment layers; Kajimoto Par. 0050 out-coupling layers each have the same thickness; Kajimoto Table 1).
In regards to claim 5, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element are each an organic electroluminescent element (Mukawa Par. 0053 OLED light emitting panels), the first functional layer, the second functional layer, and the third functional layer each have a hole transport layer, and each of the hole transport layers in the first functional layer, the second functional layer, and the third functional layer has a mutually different film thickness (Kajimoto Fig. 1, 30R, 30B, 30G hole transport layers).
In regards to claim 6, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the first functional layer, the second functional layer, and the third functional layer each have an electron transport layer (Kajimoto Fig. 1, 50R, 50B, 50G charge transport layers), and the hole transport layer in each of the first functional layer, the second functional layer, and the third functional layer has a film thickness greater than a sum of a film thickness of the electron transport layer and a film thickness of the light-emitting layer (Kajimoto Fig. 1, 30R, 30B, 30G hole transport layer thickness is greater than 50R, 50B, 50G charge transport layers and 40R, 40B, 40G and emission layers; Kajimoto  Par. 0050 emission layers are 20nm; Kajimoto Table 1 103b and 104b show HTL layers being greater than 20nm emission layers + ETL layers; Kajimoto Par. 0055, 0056 as 103b and 104b satisfy equation 6 satisfying equation 6 for red and green would also similarly be true).
In regards to claim 7, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the hole transport layer in each of the first functional layer, the second functional layer, and the third functional layer is constituted of a laminated body of two or more layers (Kajimoto Par. 0033 “A hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, an electron transport layer, an electron injection layer, or the like is appropriately used as the first charge transport layer 30”).
In regards to claim 8, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the hole transport layer in each the first functional layer, the second functional layer, and the third functional layer is constituted of the laminated body of a mixed layer containing a hole transport material and a hole injection material, and a single layer containing a hole transport material (Kajimoto Par. 0033 “A hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, an electron transport layer, an electron injection layer, or the like is appropriately used as the first charge transport layer 30”; Par. 0034 incorporating the compounds together).
In regards to claim 9, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the first color light, the second color light, and the third color light are red color light (Mukawa Fig. 9, 511R red light emitting panel, which has a peak wavelength in the red color region; Par. 0053 OLED light emitting panel), blue color light (Mukawa Fig. 9, 511B red light emitting panel, which has a peak wavelength in the blue color region; Par. 0053 OLED light emitting panel), and green color light (Mukawa Fig. 9, 511G green light emitting panel, which has a peak wavelength in the green color region; Par. 0053 OLED light emitting panel), respectively.
In regards to claim 10, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose a virtual image display apparatus, comprising the image display device according to claim 1 (Mukawa Fig. 4A; Mukawa Par. 006 display apparatus with virtual image optical system).
In regards to claim 11, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the coloring layer (Liao Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers) and a blocking layer (Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels) are disposed adjacent to one another in a display region and a peripheral region, respectively, in a length direction of each of the self-luminous display elements (Mukawa Fig. 9).  
In regards to claim 12, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the first self-luminous display element further includes a first cover substrate having light-transmissivity fixed with a first adhesive layer to the coloring layer and the blocking layer (Kajimoto 70B, 70R, 70G outcoupling layer; Liao Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers; Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels; Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive), the second self-luminous display element further includes a second cover substrate having light-transmissivity fixed with a second adhesive layer to the coloring layer and the blocking layer (Kajimoto 70B, 70R, 70G outcoupling layer; Liao Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers; Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels; Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive), and the third self-luminous display element further includes a third cover substrate having light-transmissivity fixed with a third adhesive layer to the coloring layer and the blocking layer (Kajimoto 70B, 70R, 70G outcoupling layer; Liao Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers; Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels; Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive).  
In regards to claim 14, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the prism adhesive layers extend across an entire length of the respective self-luminous display elements and surfaces of the prism (Okuyama Fig. 1, the entire surface of display panel 5 is adhered to prism 4, i.e. the adhesive layers extend across an entire length of the respective self-luminous display elements and surfaces of the prism; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive).  
In regards to claim 15, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose the prism adhesive layers overlap the respective coloring layers and blocking layers disposed adjacent to one another in the display region and the peripheral region, respectively, in a length direction of each of the self-luminous display elements (Okuyama Fig. 1, the entire surface of display panel 5 is adhered to prism 4, i.e. the adhesive layers extend across an entire length of the respective self-luminous display elements including the coloring layers and blocking layers, and surfaces of the prism; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive).  
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa, US-20100039796, and Kajimoto, US-20130038640, Liao, US-20050029933, and Okuyama, US-20020018295, as combined above in regards to claim 1, in further view of Koyama, US-20040239658.
In regards to claim 13, Mukawa, Kajimoto, Liao, and Okuyama, as combined above, disclose an adhesive layer (Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4); the coloring layer (Liao Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers) is provided between the semireflective semitransmissive electrode (Kajimoto Fig. 1, 60R, 60B, 60G transparent electrode; Kajimoto Par. 0031 top light extraction OLED; Kajimoto Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”) and the adhesive layer (Okuyama Fig. 1, the entire surface of display panel 5 is adhered to prism 4, i.e. the adhesive layers extend across an entire length of the respective self-luminous display elements and surfaces of the prism; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive).
Mukawa, Kajimoto, Liao, and Okuyama, as combined above, do not disclose expressly in a thickness direction of each of the self-luminous display elements, a transparent electrode is provided between the reflection film and an adhesive layer, the semireflective semitransmissive electrode is provided between the transparent electrode and the adhesive layer, the light-emitting layer is provided between the transparent electrode and the semireflective semitransmissive electrode.
Koyama discloses a light emitting element structure (Fig. 1, 2nd light emitting element) comprising in a thickness direction of each of the self-luminous display elements, a transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) is provided between a reflection film (Fig. 1, 6024 reflective film) and a top surface in the light emission direction (Fig. 1), a semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive) is provided between the transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) and the top surface in the light emission direction (Fig. 1), a light-emitting layer (Fig. 1, 6011 electroluminescent layer) is provided between the transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) and the semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the pixel of Mukawa, Kajimoto, Liao, and Okuyama can be structured such that a reflecting film is on a bottom of a light output side with a semireflective semitransmissive electrode on top then a light emitting layer with coloring on top then a transparent electrode on top as Koyama discloses, which can then be adhered to the prism as Okuyama discloses. The motivation for doing so would have been to reflect as much light as possible in the light emitting direction.
Therefore, it would have been obvious to combine Koyama with Mukawa, Kajimoto, Liao, and Okuyama to obtain the invention of claim 13.
In regards to claim 16, Mukawa, Kajimoto, Liao, Okuyama, as combined above, disclose in a light-emitting direction of each of the self-luminous display elements (Kajimoto Fig. 1, 2 red OLED element, 4 blue OLED element, 3 green OLED element), a reflection film (Kajimoto Fig. 1, 20 reflecting electrode), the light-emitting layer (Kajimoto Fig. 1, 40R, 40B, and 40G emission layer), the semireflective semitransmissive electrode (Kajimoto Fig. 1, 60R, 60B, 60G transparent electrode; Kajimoto Par. 0031 top light extraction OLED; Kajimoto Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), the coloring layer (Liao Fig. 1, 123 EL unit emitting 129 green light through 126 green color filter, i.e. coloring layer, 122 EL unit emitting 128 red light through 125 red color filter, i.e. coloring layer, and 121 EL unit emitting 127 blue light through 124 blue color filter, i.e. coloring layer; Par. 0045 EL units emitting light of each color through the color filter, i.e. coloring layers), and an adhesive layer (Okuyama Fig. 1, the entire surface of display panel 5 is adhered to prism 4, i.e. the adhesive layers extend across an entire length of the respective self-luminous display elements and surfaces of the prism; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive), are disposed in this order.
Mukawa, Kajimoto, Liao, Okuyama, do not disclose expressly a transparent electrode.
Koyama discloses a light emitting element structure (Fig. 1, 2nd light emitting element) comprising in a thickness direction of each of the self-luminous display elements, a transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) is provided between a reflection film (Fig. 1, 6024 reflective film) and a top surface in the light emission direction (Fig. 1), a semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive) is provided between the transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) and the top surface in the light emission direction (Fig. 1), a light-emitting layer (Fig. 1, 6011 electroluminescent layer) is provided between the transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) and the semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the pixel of Mukawa, Kajimoto, Liao, and Okuyama can be structured such that a reflecting film is on a bottom of a light output side with a semireflective semitransmissive electrode on top then a light emitting layer with coloring on top then a transparent electrode on top as Koyama discloses, which can then be adhered to the prism as Okuyama discloses, which provides in a light-emitting direction of each of the self-luminous display elements, a reflection film, a transparent electrode, the light-emitting layer, the semireflective semitransmissive electrode, the coloring layer, and an adhesive layer, are disposed in this order. The motivation for doing so would have been to reflect as much light as possible in the light emitting direction.
Therefore, it would have been obvious to combine Koyama with Mukawa, Kajimoto, Liao, and Okuyama to obtain the invention of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        10/4/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622